

117 HR 2342 IH: Simulation and Innovation Machine for Up-Leveling the American Technology Economy Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2342IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Reschenthaler (for himself and Ms. Kuster) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a grant program to support the establishment of a nationwide training program in simulation technology, and for other purposes.1.Short title This Act may be cited as the Simulation and Innovation Machine for Up-Leveling the American Technology Economy Act or the SIMULATE Act.2.Purpose The purpose of this Act is to ensure the continued leadership of the United States in simulation technology and its applications by promoting the development and expansion of an American workforce skilled in the use of simulation technology in order to—(1)facilitate technology innovation and private sector commercialization;(2)meet economic and national security goals;(3)increase the competitiveness of small- and medium-sized United States businesses in the global market;(4)increase the competitiveness of large companies by increasing the efficiency of their small- and medium-sized suppliers;(5)expand the number of engineers and scientists in the market and entering the market with expertise in simulation technology;(6)increase the number of United States small- and medium-sized businesses that use simulation technology as part of their standard operations;(7)promote the increased use of simulation technology, including the use of such technology by individuals identified in sections 33 and 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a, 1885b); and(8)promote economic upward mobility by providing eligible students with greater access to higher paying jobs.3.Grant for training and certification program in simulation technology(a)In generalFrom amounts made available under subsection (f), the Secretary of Defense shall award a grant, on a competitive basis, to an eligible entity to enable such entity to establish and carry out a nationwide training and certification program in simulation technology as described in subsection (d).(b)ConsultationIn carrying out the grant program under this section, the Secretary of Defense shall consult with the heads of such other departments and agencies of the Federal government as the Secretary determines appropriate.(c)Application(1)In generalTo be considered for a grant under this section, an eligible entity shall submit an application to the Secretary of Defense at such time, in such manner, and containing such information as the Secretary may require.(2)ContentsAs part of the application submitted under paragraph (1), an eligible entity shall demonstrate to the satisfaction of the Secretary of Defense that the training program funded with the grant will have the capacity to graduate an average of at least 10,000 students per year during the grant period.(d)Uses of fundsAn eligible entity that receives a grant under this section shall use the grant to carry out the following activities:(1)The entity shall establish and implement a national training and certification program in simulation technology that—(A)provides training to eligible students the field of simulation technology, including training in—(i)simulation software, simulation applications, and adjacent or related software technologies;(ii)the use of simulation technology to simulate structures, fluids, electrical, materials, optics, power, and other relative subjects determined by the Secretary; and(iii)the use state-of-the-art commercial-off-the-shelf simulation software;(B)is accessible to eligible students in each State;(C)is accredited by a nationally recognized accrediting agency or association;(D)can be completed by an eligible student in as little as three months;(E)enables a student who successfully completes the program to receive a nationally-recognized certification in simulation technology; and(F)may be replicated and implemented by other entities after the expiration of the grant period.(2)In carrying out the program described in paragraph (1), the entity shall—(A)develop a comprehensive curriculum in simulation technology;(B)prioritize the enrollment of eligible students who can demonstrate that participation in the training program will enhance their employment prospects or career development;(C)use commercial-off-the-shelf simulation software to establish a set of standard simulation tools that support a broad range of simulation activities at each stage of the design process including the stages of ideation, detailed design, manufacturing, and operations and sustainment;(D)provide participating students with tools of the trade, including skills and access to software tools, that students can take with them to future jobs; and(E)incorporate industry perspectives on science and engineering simulation workforce development, including by leveraging relevant industry knowledge and resources.(e)Duration(1)In generalA grant under this section shall be made for a period of five years.(2)ReapplicationAn eligible entity that received a grant under this section may reapply for such a grant for one or more additional periods of five years. The Secretary of Defense shall consider such reapplications on a competitive, merit-reviewed basis together with applications received from other eligible entities for the applicable grant period.(3)TerminationThe Secretary of Defense may terminate a grant made under this section during the grant period if the Secretary determines that the recipient of the grant is not performing adequately.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $75,000,000 for fiscal years 2021 through 2025.4.Definitions In this Act:(1)The term adjacent or related software technologies means software for product development and testing that may be used in conjunction with simulation technology, including software for design and manufacturing, data management, production optimization, and product life-cycle management.(2)The term eligible entity means—(A)a commercial entity;(B)an institution of higher education;(C)a nonprofit organization; or(D)a consortium composed of one or more of the entities described in subparagraphs (A) through (C).(3)The term eligible student means an individual who is—(A)enrolled in an institution of higher education; or(B)has a job in a field for which simulation technology may be relevant, as determined by the Secretary of Defense.(4)The term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(5)The term nationally recognized accrediting agency or association means an accrediting agency or association that the Secretary of Defense determines to be reliable authority as to the quality of the training offered by an eligible entity.(6)The term simulation technology means computer technology and software designed to closely approximate physical phenomena using mathematical formulas for the purpose of product development and testing, including the simulation of structures, fluids, electrical, materials, optics and power.